 


109 HR 3648 IH: To impose additional fees with respect to immigration services for intracompany transferees.
U.S. House of Representatives
2005-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3648 
IN THE HOUSE OF REPRESENTATIVES 
 
September 6, 2005 
Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To impose additional fees with respect to immigration services for intracompany transferees. 
 
 
1.Fees with respect to immigration services for intracompany transfereesSection 214(c) of the Immigration and Nationality Act (8 U.S.C. 1184(c)) is amended by adding at the end the following: 
 
(13) 
(A)The Secretary of State shall impose a fee on an employer when an alien files an application abroad for a visa authorizing initial admission to the United States as a nonimmigrant described in section 101(a)(15)(L) in order to be employed by the employer, if the alien is covered under a blanket petition described in paragraph (2)(A). 
(B)The Secretary of Homeland Security shall impose a fee on an employer filing a petition under paragraph (1) initially to grant an alien nonimmigrant status described in section 101(a)(15)(L) or to extend for the first time the stay of an alien having such status. 
(C)The amount of the fee imposed under subparagraph (A) or (B) shall be $1,500. 
(D)The fees imposed under subparagraphs (A) and (B) shall only apply to principal aliens and not to spouses or children who are accompanying or following to join such principal aliens. 
(E)Fees collected under this paragraph shall be deposited in the Treasury, and shall not be available for expenditure until appropriated. 
(F) 
(i)An employer may not require an alien who is the beneficiary of the visa or petition for which a fee is imposed under this paragraph to reimburse, or otherwise compensate, the employer for part or all of the cost of such fee. 
(ii)Section 274A(g)(2) shall apply to a violation of clause (i) in the same manner as it applies to a violation of section 274A(g)(1).. 
 
